Title: Enclosure 1: [List of Persons Employed in the Office of the Secretary of the Treasury], 3 January 1793
From: Treasury Department,Hamilton, Alexander
To: 



No. 1.
List of Persons Employed in the Office of the Secretary of the Treasury of the United States, with Their Salaries Annexed.

Names.
Rank.
Salary.


Alexander Hamilton

Secretary of the Treasury
Dollars,
3.500.


John Meyer
}
principal Clerks, at
{
800.


Edward Jones
800 dollars each
800.


Leighton Wood

Clerk

600.


Andrew G: Fraunces

ditto

500.


Daniel Brent

ditto

500.


George Walker

ditto

500.


Sylvanus Bourne

ditto

500.


Aaron S. Lawrence

ditto

400.


George F. Bauman

Messenger and Office-keeper

250.



Treasury Department, January 3d. 1793.
Alexander Hamilton,Secy. of the Treasy.
